                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                       8:17CR236

        vs.
                                                                          ORDER
JUSTIN MONTELLO,

                        Defendant.


       The defendant appeared before the court on February 15, 2019 regarding Amended Petition
for Offender Under Supervision [64]. Jeffrey L. Thomas represented the defendant. Frederick D.
Franklin represented the government. The defendant was advised of the alleged violation(s) of
supervised release, right to retain or appointment of counsel, and any right to a preliminary hearing
in accordance with Federal Rule of Criminal Procedure 32.1(a)(3).


       The government made an oral motion to dismiss Petition for Offender Under Supervision
[52]. The government’s oral motion to dismiss Petition for Offender Under Supervision [52] is
granted without objection.


       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged
in the petition to believe the defendant violated the terms of supervised release and the defendant
should be held to answer for a final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The
defendant shall appear personally for a final dispositional hearing before District Judge Rossiter
in Courtroom 4, Third Floor, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha,
Nebraska, on March 21, 2019, at 9:00 a.m.


       The government moved for detention based upon risk of danger. The defendant freely,
knowingly, intelligently, and voluntarily waived the right to a detention hearing. The court finds
that the defendant failed to meet his/her burden to establish by clear and convincing evidence that
he/she will not flee or pose a danger to any other person or to the community. Fed. R. Crim. P.
32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s motion for detention is granted as to risk
of danger and the defendant shall be detained until further order of the Court.


       The defendant shall be committed to the custody of the Attorney General or designated
representative for confinement in a correctional facility and shall be afforded a reasonable
opportunity for private consultation with defense counsel. Upon order of a United States court or
upon request of an attorney for the government, the person in charge of the corrections facility
shall deliver the defendant to the United States Marshal for an appearance in connection with a
court proceeding.


       IT IS SO ORDERED.


       Dated this 15th day of February, 2019.

                                                     BY THE COURT:

                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge




                                                 2
